DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0089511, filed on 07/31/2018.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/09/2019 and 02/18/2020 were filed after the mailing date of the instant application on 07/31/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 11, the syntax of “each of at least one of A1 to A6…” is confusing. It is unclear if applicant wishes for each of A1 to A6 to be selected from the Markush group of the claim, or if applicant wishes for only one of A1 to A6 to be selected from the Markush group of the claim.
For the purpose of continuing examination, the limitation will be interpreted as “at least one of A1 to A6”, as exemplified through the embodiments in instant claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/124697 A1).
With respect to claim 1, Kim teaches an organometallic compound represented by formula 1 (page 3), which is pictured below.

    PNG
    media_image1.png
    145
    433
    media_image1.png
    Greyscale

In this formula R1 is a C4 alkyl (isobutyl) group, R2 and R3 are a C1 alkyl (methyl) group, R4 and R6 are a C4 alkyl (t-butyl) group, and R6 is a hydrogen atom (paragraphs 18-20).
This forms the compound below.

    PNG
    media_image2.png
    232
    288
    media_image2.png
    Greyscale

This compound reads on the instant claim when R4 is a C4 isobutyl group, R7 and R9 are a C1 alkyl (methyl) group, A7 is a hydrogen atom, all other R groups are hydrogen atoms, and all other A groups are C1 alkyl (methyl) groups.
Kim includes each element claimed, with the only difference between the claimed invention and Kim being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an organic electroluminescent compound that, when comprised by a device, results in low driving voltage and/or high luminous efficiency properties while exhibiting a deep red color (paragraph 21), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Kim teaches the organometallic compound of claim 1 and R4 is a C4 isobutyl group, R7 and R9 are a C1 alkyl (methyl) group, A7 is a hydrogen atom, all other R groups are hydrogen atoms, and all other A groups are C1
With respect to claim 3, Kim teaches the organometallic compound of claim 1 and A1-A6 are each a C1 alkyl (methyl) group, as discussed above.
With respect to claim 4, Kim teaches the organometallic compound of claim 1, and R4 is represented by Formula 2 when R13 is a hydrogen atom, R14 is a C1 alkyl (methyl) group, and R15 is a C2 alkyl (ethyl) group, as pictured above.
With respect to claim 5, Kim teaches the organometallic compound of claim 4, and R13 is hydrogen.
With respect to claim 6, Kim teaches the organometallic compound of claim 4, and R14 and R15 are different.
With respect to claim 7, Kim teaches the organometallic compound of claim 4, and R13 is hydrogen, R14 is a methyl group, and R15 is an ethyl group, as discussed above.
With respect to claim 8, Kim teaches the organometallic compound of claim 4, and R4 is represented by Formula 2.
With respect to claim 9, Kim teaches the organometallic compound of claim 1, and R4, R7, and R9 are each not hydrogen.
With respect to claim 10, Kim teaches the organometallic compound of claim 1, and R7 and R9 are not hydrogen and are identical to each other.
With respect to claim 11, Kim teaches the organometallic compound of claim 1, as discussed above. 
Kim also teaches that R4 and R6 can be a C5 alkyl (2-isopentyl) group (paragraph 20). This would form the compound below.

    PNG
    media_image3.png
    125
    157
    media_image3.png
    Greyscale

This compound reads on the instant claim when A1 and A4 are a C2 alkyl group
Kim includes each element claimed, with the only difference between the claimed invention and Kim being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an organic electroluminescent compound that, when comprised by a device, results in low driving voltage and/or high luminous efficiency properties while exhibiting a deep red color (paragraph 21), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 12, Kim teaches the organometallic compound of claim 1, as discussed above.
Kim also teaches that R6 can be selected as a C1 alkyl (methyl) group (paragraph 20). This would form the compound below.

    PNG
    media_image4.png
    242
    284
    media_image4.png
    Greyscale

This compound reads on the instant claim when A7 is a methyl group.
Kim includes each element claimed, with the only difference between the claimed invention and Kim being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an organic electroluminescent compound that, when comprised by a device, results in low driving voltage and/or high luminous efficiency properties while exhibiting a deep red color (paragraph 21), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 13, Kim teaches the organometallic compound of claim 1, as discussed above. 
Kim also teaches that R4 may be an alky group joined to form an unsubstituted polycyclic alicyclic ring. 
This would form the compound below.

    PNG
    media_image5.png
    263
    351
    media_image5.png
    Greyscale

This compound meets the requirements of the instant claim when a group represented by *-C(A1)(A2)(A3) is a bicyclo[2.2.2]octane group.
Kim includes each element claimed, with the only difference between the claimed invention and Kim being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an organic electroluminescent compound that, when comprised by a device, results in low driving voltage and/or high luminous efficiency properties while exhibiting a deep red color (paragraph 21), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 14, Kim teaches the organometallic compound of claim 1, and the organometallic compound is Compound 1, as pictured above.
With respect to claims 15-18, Kim teaches an organic electroluminescent device comprising an anode, a hole transport layer, an emission layer, an electron transport layer, and a 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the device structure of the instant claim as Kim demonstrates this was a device structure that was known prior to the effective filing date of the claimed invention.
With respect to claim 19, Kim teaches the organic light-emitting device of claim 17, and the emission layer also comprises a host and the host is present in 80% concentration while the dopant is present in 20% concentration (paragraph 120).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a host in combination with the organometallic compound and in a higher concentration, as taught by Kim.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2018/124697 A1)  and further in view of  Mao et al. (US 2008/0145526)
With respect to claim 20, Kim teaches the compound of claim 1, however, Kim does not teach a diagnostic composition comprising the compound.
Mao teaches that luminescent metal complexes that may be useful for a variety of diagnostic applications such as staining, detection, and/or identification, for example, of substances such as poly(amino acids). Further, by way of example, a luminescent metal complex may be useful for staining, detecting, and/or identifying poly(amino acids) that are associated with any of various environments, such as a gel or a gel matrix, such as any associated with 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to use an organometallic compound, such as the one disclosed by Kim in claim 1 above, in a diagnostic composition, as disclosed by Mao, in order to obtain an organometallic compound suitable for use in a diagnostic composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786